Citation Nr: 1145462	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  09-08 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to an increased rating for residuals of a severed tendon of the right hand with flexion deformity of the right little finger, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1972 to May 1979.

This matter initially came before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  In that decision, the RO denied entitlement to an increased rating for status post severed tendon of the right hand with flexion deformity of the right little finger, which was rated as 10 percent disabling.

In December 2008, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  The Veteran testified before the undersigned at a November 2010 videoconference hearing at the RO.  Transcripts of the hearings have been associated with his claims folder.

In December 2010, the Board remanded this matter for further development.


FINDINGS OF FACT

1.  The residuals of a severed tendon of the Veteran's right hand with flexion deformity of the right little finger is manifested by right hand pain, swelling, fatigue, weakness, and incoordination, and contracture, limitation of motion, and ankylosis of the right little finger; without amputation.

2.  The residuals of a severed tendon of the right hand with flexion deformity of the right little finger include a surgical scar extending into the right hand that was painful on examination.

3.  The residuals of a severed tendon of the right hand include neuropathy of the right upper extremity that is manifested by mild ulnar neuritis.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for status post severed tendon of the right hand with flexion deformity of the right little finger have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, 4.73, Diagnostic Codes (DC) 5216-5230, 5309 (2011).

2.  The criteria for a separate 10 percent rating for a tender right hand scar have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.118, DC 7800-7805 (2007, 2011).

3.  The criteria for a separate 10 percent rating for neuropathy of the right upper extremity have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.123, 4.124, 4.124a, DC 8516 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in December 2007, the RO notified the Veteran of the evidence needed to substantiate his claim for an increased rating for status post severed tendon of the right hand with flexion deformity of the right little finger. This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the December 2007 letter complied with this requirement.  

The Veteran has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim, in the December 2007 letter.  

The Court held in Vazquez-Flores v. Peake that 38 U.S.C.A § 5103(a) requires, at a minimum, that the Secretary notify the Veteran that, to substantiate an increased rating claim, the Veteran must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Court further held that if the diagnostic code under which the Veteran is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the Veteran's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant.  

Additionally, the Veteran must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  Id.

Furthermore, the Court directed that as with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation -- e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) vacated the Court's decision in Vazquez-Flores v. Peake insofar as it required VA, in increased ratings claims, to provide notice of alternative diagnostic codes or potential daily life evidence.  Vazquez-Flores, 580 F.3d at 1280-81.  The Federal Circuit held that 38 U.S.C.A. § 5103(a) notice need not be Veteran specific, and that while impairment in activities of daily life may indicate impairment in earning capacity, the statutory scheme does not require such evidence for proper adjudication of a claim.  Id.

Nevertheless, an August 2008 letter notified the Veteran that VA would consider evidence of the impact of his disability upon daily life.

The December 2007 letter told the Veteran that evidence of worsening could substantiate the increased rating claim.  He was notified in the December 2007 letter that medical or lay evidence could be submitted to substantiate his increased rating claim and was provided with specific examples.  The letter stated that the Veteran could submit letters from individuals who could describe the manner in which his disability had worsened.  

The December 2007 letter explained that disability ratings are determined by applying VA's rating schedule under which the RO would assign a rating from 0 to 100 percent, and that it would consider evidence of the nature of the symptoms of the condition, their severity and duration, and their impact upon employment.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2011) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  However, effective August 23, 2011, VA amended its regulations governing hearings.  See 76 Fed. Reg. 52572 (Aug. 23, 2011). Specifically, the final rule clarifies that the hearing provisions in 38 C.F.R. § 3.103, which were cited by the Court in Bryant, only apply to hearings before the agency of original jurisdiction (AOJ) and do not apply to hearings before the Board.  Rather, Board hearings are governed by the hearing provisions in 38 C.F.R. Part 20, subpart H (2011).  Thus, the duties imposed by Bryant are not applicable to Board hearings.  
Nevertheless, at both the Veteran's December 2008 DRO hearing and November 2010 Board hearing, the DRO and the undersigned identified the issue on appeal.  The Veteran provided testimony as to all treatment received for his service-connected right hand disability and, thereby, demonstrated actual knowledge of the ability to submit additional relevant evidence.  His statements reflected that there were no outstanding relevant records.  Furthermore, the Board remanded the claim to obtain evidence (i.e. a VA examination) suggested by the hearing testimony.  The duties imposed by Bryant were thereby met.

VA obtained the Veteran's service treatment records and all of the identified post-service VA treatment records.  The Veteran has not reported any relevant post-service private medical treatment pertaining to his service-connected right hand disability.  In addition, he was afforded VA examinations for the right hand disability.  

In its December 2010 remand, the Board instructed the AOJ to schedule the Veteran for a VA examination to assess the severity of his service-connected right hand disability.  The Veteran was afforded a VA examination in December 2010 and all appropriate clinical findings and requested opinions were provided.  Thus, the AOJ substantially complied with all of the Board's remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Right Little Finger Disability

The Veteran's service-connected right hand disability is currently rated under 38 C.F.R. §§ 4.71a, 4.73, DCs 5309-5227.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned. 38 C.F.R. § 4.27 (2011).  Here, the use of DCs 5309-5227 reflects that the Veteran's right hand disability is rated as an injury to muscle group IX under DC 5309 and that the rating assigned is based on ankylosis of the little finger under DC 5252.

Under DC 5309, injuries to the muscle group IX include injuries to the forearm muscles and the intrinsic muscles of the hand, which include the short flexor, opponens, abductor, and adductor muscles of the thumb, the short flexor, opponens, and abductor muscles of the little finger, 4 lumbricales, 4 dorsal interossei, and 3 palmar interossei.  The function of these muscles is strong grasping movements and delicate manipulative movements.  38 C.F.R. § 4.73, DC 5309.

A note to DC 5309 provides that the hand is so compact a structure that isolated muscle injuries are rare, being nearly always complicated with injuries of bones, joints, tendons, etc.  Injuries to muscle group IX are to be rated based on limitation of motion, with a minimum rating of 10 percent.  Id.

The diagnostic codes pertaining to range of motion of the fingers are found in 38 C.F.R. § 4.71a, DCs 5216 to 5230.  As applicable to this case, the preamble to 38 C.F.R. § 4.71a, DCs 5216-5230 provides in particular, that: 

(1) For the little finger (digit V), zero degrees of flexion represents the finger fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal and proximal interphalangeal joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  For digits II through V, the metacarpophalangeal joint has a range of zero to 90 degrees of flexion, the proximal interphalangeal joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal joint has a range of zero to 70 or 80 degrees of flexion.  38 C.F.R. § 4.71a, Table "Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand."

(2) When two or more digits of the same hand are affected by any combination of amputation, ankylosis, or limitation of motion that is not otherwise specified in the rating schedule, the evaluation level assigned will be that which best represents the overall disability (i.e., amputation, unfavorable or favorable ankylosis, or limitation of motion), assigning the higher level of evaluation when the level of disability is equally balanced between one level and the next higher level.  Id.

(3)  Evaluation of ankylosis of the little finger: (i) If both the metacarpophalangeal and proximal interphalangeal joints of a digit are ankylosed, and either is in extension or full flexion, or there is rotation or angulations of a bone, evaluate as amputation without metacarpal resection, at proximal interphalangeal joint or proximal thereto; (ii) If both the metacarpophalangeal and proximal interphalangeal joints of a digit are ankylosed, evaluate as unfavorable ankylosis, even if each joint is individually fixed in a favorable position; (iii) If only the metacarpophalangeal or proximal interphalangeal joint is ankylosed, and there is a gap of more than two inches (5.1 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, evaluate as unfavorable ankylosis; (iv) If only the metacarpophalangeal or proximal interphalangeal joint is ankylosed, and there is a gap of two inches (5.1 cm.) or less between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, evaluate as favorable ankylosis.

(5) If there is limitation of motion of two or more digits, evaluate each digit separately and combine the evaluation.  Id.

Under DC 5227, a noncompensable rating is warranted for either unfavorable or favorable ankylosis of the little finger.  38 C.F.R. § 4.71a, DC 5227.

A note to DC 5227 directs that consideration should also be given to whether a rating for amputation is warranted and whether an additional rating is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  Id.

Under DC 5230, a noncompensable rating is warranted for any limitation of motion of the little finger.  38 C.F.R. § 4.71a, DC 5230.

The service treatment records show that the Veteran was hospitalized in August 1976 for surgical repair o f a laceration involving the tendon of the right little finger.  

On VA examination in June 1983, the Veteran was noted to have a surgical scar extending from the right little finger to the palm of the right hand with associated muscle damage at the wrist. 

VA treatment records dated in December 2007 indicate that the Veteran reported right hand swelling, fatigue, and pain (9/10 in intensity).  He did not take any medications for such symptoms.  Examinations revealed that the right hand was swollen and that the radial pulse was difficult to find, but the hand was warm and capillary refill was normal.  There was a scar noted on the forearm, the forearm area was tender, and the 5th finger was contracted, but there were no streaks.  X-rays revealed a flexion deformity of the 5th digit at the metacarpal phalangeal joint and a tiny cortical defect of the proximal phalanx of the middle finger.  The Veteran was diagnosed as having a swollen hand possibly due to cellulitis.

A January 2008 VA examination report reveals that the Veteran reported that he was right hand dominant and that during the previous year he experienced worsening contracture and pain of the right little finger.  There was an overall decrease in right hand strength and dexterity.  He was not receiving any treatment for his right hand symptoms.  Flare ups of symptoms involving the proximal interphalangeal, distal interphalangeal, and metacarpal-phalangeal joints of the little finger occurred on a weekly basis.  The flare ups were caused by cold temperatures, were alleviated by warm water, lasted for "hours" at a time, and were moderate in severity.  The Veteran denied any additional loss of motion of the little finger during flare ups, despite increased pain.

Examination revealed that there were no finger amputations, but that there was ankylosis at full flexion of the right little finger involving the distal and proximal interphalangeal joints.  The ankylosis did not interfere with motion of any other finger or with overall hand function.  There was a gap of less than one inch between the finger and the proximal transverse crease of the hand on maximal flexion of the finger.  

There was no deformity of any digit and no gap between the thumb pad and the tips of fingers on attempted opposition of the thumb to the fingers.  There was decreased strength for pushing, pulling, and twisting in that the Veteran was unable to use his little finger in conjunction with his other fingers to lift anything or twist open caps or lids.  Also, there was decreased dexterity for twisting, probing, writing, touching, and expression because his little finger was totally contracted at the distal interphalangeal and proximal interphalangeal joints.

The distal and proximal interphalangeal joints of the right little finger were fixed at 45 degrees and 50 degrees, respectively, of flexion/extension and were painful.  The ranges of motion of the metacarpal-phalangeal joint were recorded as flexion to 90 degrees and extension to 0 degrees with pain on active motion.  There was no pain after repetitive use or additional loss of motion on repetitive use of any right little finger joint.  There were also old surgical scars noted on the right wrist.

The Veteran had retired from a naval shipyard and was unemployed at the time of the January 2008 VA examination.  He was diagnosed as having duputrene contract of the right little finger.  The disability had mild to moderate effects on some activities of daily living.

During the December 2008 and November 2010 hearings, the Veteran reported that he experienced right hand pain, weakness, and cramping due to repetitive use, severe limited motion, constant numbness and tingling, and difficulty grasping, picking up, holding, and manipulating objects.  He experienced daily flare ups of symptoms, which were generally caused by cold temperatures, but he was not taking any medications or receiving any treatment for his symptoms and the severity of the symptoms was generally moderate.

The Veteran had retired from the Portsmouth Naval Shipyard in May 2007 and was employed as a housekeeper at Kohls department store since September 2008 at the time of the December 2008 hearing.  He was employed part time (15-20 hours per week) with a public works department at the time of the November 2010 hearing, but he reportedly earned more than minimum wage.  

His service-connected right hand disability had not interfered with his ability to perform his jobs at the shipyard and Kohl's.  As for his employment with the public works department, he was limited in his ability to use vibrating tools and drive commercial vehicles because vibrations caused right hand numbness and swelling.  Working in confined spaces was also difficult.   

A December 2010 VA examination report indicates that the thumb, index, middle, and ring fingers of the right hand were intact, exhibited normal ranges of motion, and flexed deeply into the proximal transverse crease of the palm.  Ranges of motion of the right little finger were recorded as follows:  metacarpal-phalangeal joint extension and flexion to 40 degrees and 90 degrees, respectively; proximal interphalangeal joint extension and flexion to 55 degrees and 65 degrees, respectively, with flexion affected from 55 to 65 degrees; and distal interphalangeal joint extension/flexion fixed at 50 degrees due to ankylosis.  There was pain on attempted flexion of the distal interphalangeal joint which radiated into the forearm.

The Veteran reported right hand pain and swelling after repetitive use as well as vibratory intolerance (numbness in response to vibrations).  The physician who conducted the examination noted that such numbness in response to vibrations was not an unusual experience.  There was some incoordination adherent to the flexed position of the finger in the hand which contributed to some mild hand grip weakness.  

Significant fatigability probably did not play a significant part, although there may have been some pain while using the hand under certain circumstances.  Overall, there was some weakness of grip and incoordination, but there would likely not be any change in range of motion of the little finger with reasonable use of the right hand.

A diagnosis of sequela of failed tendon transplants and repair of a lacerated tendon to the right little finger was provided.  This disability had mild to moderate effects on the Veteran's activities of daily living and could also have mild to moderate effects on employment depending upon the nature of the employment.  For example, he would probably tolerate vibration poorly.

The evidence reflects that there is a right hand disability with pain, fatigue, weakness, incoordination, swelling, and cramping.  There is no evidence of any limitation of motion of the right thumb, index, middle, or ring fingers and it was specifically noted during the December 2010 VA examination that all of these fingers were intact, exhibited normal ranges of motion, and flexed deeply into the proximal transverse crease of the palm.  

As for the right little finger, any limitation of motion and any ankylosis of that finger alone warrants only a noncompensable rating under DCs 5227 and 5230.  Thus, the Veteran is already in receipt of the maximum possible rating under DC 5309 based on any ankylosis or other limitation of motion of the little finger, by itself (i.e. a minimum 10 percent rating).  See 38 C.F.R. § 4.73, DC 5309.

A higher rating for the service-connected right hand disability based on limitation of motion or ankylosis requires ankylosis of both the metacarpophalangeal and proximal interphalangeal joints of a finger.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing Dorland's Illustrated Medical Dictionary (28TH Ed. 1994) at 86).  

In this case, there is no evidence of any ankylosis of the thumb, index, middle, or ring fingers and there was no reported limitation of motion of any of these fingers during the December 2010 VA examination.  Furthermore, ankylosis of the little finger was reported involving the distal and proximal interphalangeal joints during the January 2008 VA examination and only the distal interphalangeal joint during the December 2010 VA examination.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain, or flare-ups. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.    

As explained above, there is no evidence of any limitation of motion or any other symptoms with regard to the thumb, index, middle, or ring fingers.  As for the little finger, the maximum schedular rating for limitation of motion is 0 percent.  When a veteran is in receipt of the maximum schedular evaluation based on limitation of motion, these regulations are not for application.  See Johnston, 10 Vet. App. at 85.

In sum, the symptoms of the Veteran's service-connected right hand disability pertaining to injury to muscle group IX most closely approximate the criteria for a noncompensable rating under DCs 5216 to 5230 based on limitation of motion.  38 C.F.R. § 4.7. A 10 percent minimum rating has been provided pursuant to DC 5309 and an increased rating is not warranted.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71a, 4.73, DCs 5309, 5216-5230.

Scars

Examinations have revealed postoperative scars on the Veteran's right hand and wrist.  The rating criteria for scars were revised during the course of this appeal, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  These amendments, however, are only effective for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran has not requested such consideration.  As his claim for an increased rating was received in December 2007, the 2008 amendments are not applicable in this appeal.

To warrant a compensable under the applicable criteria, a scar would need to involve the head, face or neck and have at least one character of disfigurement (DC 7800); be deep or cause limited motion and affect an area or areas exceeding at least 6 square inches (39 square centimeters) (DC 7801); be superficial and affect an area or areas of 144 square inches (929 square centimeters) or greater (DC 7802); be superficial and unstable (DC 7803); be superficial and painful on demonstration (DC 7804); or cause some limitation of the function of the part affected (DC 7805).  38 C.F.R. § 4.118, DCs 7800-7805 (2007).

The December 2010 VA examination report reveals that while there were no scars on the right little finger, there was a surgical scar just above the right wrist which was slightly curved and approximately 2 inches in length.  There were also two small transverse scars further up on the forearm.  The Veteran reported tenderness over his right hand scar, which the examiner apparently accepted.

As there is evidence of a tender right hand scar during the December 2010 VA examination, a separate 10 percent rating for a right hand scar is warranted under DC 7804.  38 C.F.R. § 4.118, DC 7804.  A higher rating is not warranted at any time during the appeal period as the Veteran's scars do not involve the head, face or neck, do not affect an area or areas exceeding 12 square inches,  are not deep, and do not cause limitation of motion.  38 C.F.R. § 4.118, DCs 7800-7805 (2007).

Neurological Impairment

There is evidence of a neurological impairment associated with the service-connected right hand disability.  The rating schedule provides guidance for rating neurologic disabilities.  With regard to rating neurologic disabilities, cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.  

The maximum rating that can be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Cranial or peripheral neuralgia, usually characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Under DC 8516, paralysis of the ulnar nerve of the major extremity is rated as follows: a 10 percent rating is warranted for mild incomplete paralysis; a 30 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for severe incomplete paralysis; and a 60 percent rating is warranted for complete paralysis with the 'griffin claw' deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences, loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb, and flexion of the wrist weakened. 38 C.F.R. § 4.124a, DC 8516.

During the December 2008 and November 2010 hearings and the December 2010 VA examination, the Veteran reported that he experienced constant numbness and tingling in the right hand and wrist which was worsened when his hand was exposed to vibrations.  The Veteran is competent to report such symptoms of his right hand disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Furthermore, there is nothing to explicitly contradict his reports and they are otherwise consistent with the evidence of record.  Thus, the Board concludes that his reports are also credible.

Given the reports of wholly sensory neurological symptoms involving the right hand and resolving reasonable doubt in the Veteran's favor, a separate 10 percent rating for radiculopathy of the right upper extremity under DC 8516 is warranted based on at most, a mild neurological disability.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.21, 4.124a, DC 8516.   

Extraschedular

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

During the November 2010 hearing, the Veteran reported that his service-connected right hand disability impacted his employment with a public works department in that he was limited in his ability to use vibrating tools and drive commercial vehicles because vibrations caused right hand numbness and swelling and in that it was difficult to work in confined spaces.  The Veteran's reports raise the question of entitlement to an extraschedular rating.  

The symptoms of his disability are right hand pain, fatigue, swelling, weakness, incoordination, and numbness, a tender surgical scar, and contraction and ankylosis of the right little finger.  These symptoms are contemplated by the rating criteria.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

Total Disability Rating Based on Individual Unemployability (TDIU)

The Court has held that entitlement to a TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

The evidence indicates that the Veteran occupationally retired from a naval shipyard in May 2007 and was unemployed at the time of the January 2008 VA examination.  He began working as a housekeeper at Kohl's department store in September 2008 and was employed part time with a public works department at the time of the November 2010 hearing.  

The Veteran has reported that his service-connected right hand disability did not cause any difficulties with his employment at either the naval shipyard or Kohl's and there is no other evidence to the contrary.  He has reported limitations in his employment with the public works department due to right hand symptoms.  However, he reportedly earns more than minimum wage, he is not in danger of losing his job due to such symptoms, and his employer is flexible with regard to his disability.  

Although he apparently experienced a period of unemployment immediately following his retirement in May 2007, he has not reported that he retired due to any service-connected disability or that he was prevented from securing and following gainful employment due to any such disability; and there is no other evidence to this effect.  

Furthermore, the examiner who conducted the December 2010 VA examination opined that the right hand disability would have only mild to moderate effects on employment depending upon the nature of the employment.  As there is no evidence of unemployability, the question of entitlement to a TDIU is not raised under Roberson and Rice.

In reaching its decisions in this appeal, the Board has resolved reasonable doubt in the Veteran's favor, where applicable.  The record does not show that the evidence is so evenly balanced as warrant ratings higher than those assigned in this decision; nor does the evidence show that the disabilities more closely approximate the criteria for an increased rating.



ORDER

Entitlement to an increased rating for status post severed tendon of the right hand with flexion deformity of the right little finger is denied.

Entitlement to a separate 10 percent rating for a right hand scar is granted.

Entitlement to a separate 10 percent rating for neuropathy of the right upper extremity is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


